Appeal from an award of death benefits noticed July 25, 1938, and from a decision noticed February 1, 1939, made by the State Industrial Board under the Workmen’s Compensation Law commuting the weekly benefits into a lump sum and directing this sum to be paid into the Aggregate Trust Fund. The deceased employee while engaged in his regular occupation Was killed on April 5, 1938, by being struck by a train at a railroad crossing. The widow-claimant has instituted a third-party action against the railroad company. She also has received an award of death benefits and the State Industrial Board ordered the commuted value thereof paid into the Aggregate Trust Fund. It is this commutation and direction for payment into the Aggregate Trust Fund that is objected to. Section 27 of the Workmen’s Compensation Law required the immediate commutation of this award into a lump sum and its payment into the Aggregate Trust Fund. Award and decision unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.